                                   Case: 18-14388      Doc: 63       Filed: 04/21/21   Page: 1 of 10




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                  WESTERN DISTRICT OF OKLAHOMA


               In Re:                                            §
                                                                 §
               Melody Nakina Lewis                               §       Case No. 18-14388
                                                                 §
                                   Debtor                        §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       KEVIN M. COFFEY, chapter 7 trustee, submits this Final Account, Certification that the
               Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 2,330.00                                Assets Exempt: 0.00
               (Without deducting any secured claims)

               Total Distributions to Claimants: 8,563.40                Claims Discharged
                                                                         Without Payment: 253,122.90

               Total Expenses of Administration: 8,454.60


                       3) Total gross receipts of $17,018.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $0.00 (see Exhibit 2), yielded net receipts of $17,018.00 from the liquidation of
               the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
                              Case: 18-14388        Doc: 63      Filed: 04/21/21      Page: 2 of 10




                                                  CLAIMS             CLAIMS                CLAIMS                CLAIMS
                                                SCHEDULED           ASSERTED              ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                        $NA               $2,230.00             $2,230.00                    $0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA             8,454.60              8,454.60                 8,454.60

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                 NA                     NA                      NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                0.00              3,405.59              3,405.59                 3,405.59

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                     NA           258,280.71           258,280.71                  5,157.81

TOTAL DISBURSEMENTS                                     $0.00           $272,370.90          $272,370.90                $17,018.00


                 4) This case was originally filed under chapter 7 on 10/18/2018. The case was pending
          for 30 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/07/2021                        By:/s/KEVIN M. COFFEY
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                                Case: 18-14388           Doc: 63     Filed: 04/21/21         Page: 3 of 10




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                           $ AMOUNT
                                                                          TRAN. CODE1                                        RECEIVED

Personal injury claim-transvaginal mesh product                               1242-000                                           17,018.00

TOTAL GROSS RECEIPTS                                                                                                            $17,018.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM                $ AMOUNT
                                                                                                     TRAN. CODE                 PAID

NA                                                                                                      NA                              NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                         $NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                      CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

5             Internal Revenue Service            4300-000                NA              2,230.00                2,230.00              0.00

TOTAL SECURED CLAIMS                                                    $NA              $2,230.00            $2,230.00              $0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
                               Case: 18-14388            Doc: 63     Filed: 04/21/21        Page: 4 of 10




                                          UNIFORM
                                                               CLAIMS            CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                             SCHEDULED          ASSERTED          ALLOWED
                                           CODE

Kevin M. Coffey                            2100-000                   NA             2,451.80          2,451.80            2,451.80


Kevin M. Coffey                            2200-000                   NA               310.30               310.30          310.30


KEVIN M. COFFEY                            3110-000                   NA             5,692.50          5,692.50            5,692.50

TOTAL CHAPTER 7 ADMIN. FEES                                          $NA            $8,454.60         $8,454.60           $8,454.60
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                               CLAIMS            CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                             SCHEDULED          ASSERTED          ALLOWED
                                           CODE

NA: NA                                           NA                   NA                   NA                 NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $NA                 $NA                 $NA              $NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                 CLAIMS            CLAIMS
                                                 UNIFORM
                                                               SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                                (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                    6E)             Claim)

             Internal Revenue Service                                    0.00                NA                NA              0.00


             Oklahoma Tax Commission                                     0.00                NA                NA              0.00


5            Internal Revenue Service             5800-000               NA            3,405.59         3,405.59           3,405.59

TOTAL PRIORITY UNSECURED                                               $0.00          $3,405.59        $3,405.59          $3,405.59
CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
                              Case: 18-14388           Doc: 63   Filed: 04/21/21      Page: 5 of 10




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS          CLAIMS
                                                UNIFORM
                                                           SCHEDULED        ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form    (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)           Claim)

7           Atlas Acquisitions Llc              7100-000            NA           2,216.62         2,216.62             48.15


6           Directv, Llc                        7100-000            NA             417.44             417.44            9.07


1           Ian''s Enterprise, Llc              7100-000            NA          38,429.42        38,429.42            834.69


5           Internal Revenue Service            7100-000            NA         181,112.74       181,112.74          3,933.78


3           Mercy Virtual Business Office 7100-000                  NA           2,478.81         2,478.81             53.84


9           Oklahoma Gas And Electric           7100-000            NA           1,372.64         1,372.64             29.81


4           Oklahoma Natural Gas                7100-000            NA             605.55             605.55           13.15


2           Oklahoma Tax Commission             7100-000            NA          10,764.25        10,764.25            233.80


8           Ashley Funding Services, Llc        7100-001            NA               70.00             70.00            1.52


            INTERNAL REVENUE
5           SERVICE                             7400-000            NA          20,539.49        20,539.49              0.00


2           Oklahoma Tax Commission             7400-000            NA             273.75             273.75            0.00

TOTAL GENERAL UNSECURED                                            $NA        $258,280.71      $258,280.71         $5,157.81
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                                                                                                                                                         Page:       1
                                                           Case: 18-14388                Doc: 63          Filed: 04/21/21              Page: 6 of 10
                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES
                                                                                                                                                                                                             Exhibit 8
Case No:              18-14388                          SAH             Judge:        Sarah A. Hall                                Trustee Name:                      KEVIN M. COFFEY
Case Name:            Melody Nakina Lewis                                                                                          Date Filed (f) or Converted (c):   10/18/2018 (f)
                                                                                                                                   341(a) Meeting Date:               11/20/2018
For Period Ending:    04/07/2021                                                                                                   Claims Bar Date:                   01/14/2020


                                    1                                                2                            3                             4                          5                             6

                         Asset Description                                         Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                            Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                   Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                               Assets
                                                                                                           and Other Costs)

  1. Household goods and furnishings                                                           100.00                       0.00                                                       0.00                        FA
  2. Clothes                                                                               1,000.00                         0.00                                                       0.00                        FA
  3. Jewelry                                                                                     0.00                       0.00                                                       0.00                        FA
  4. Security Deposit-OG&E                                                                     200.00                       0.00                                                       0.00                        FA
  5. Security Deposit-ONG                                                                      150.00                       0.00                                                       0.00                        FA
  6. Security Deposit-rental unit                                                              700.00                       0.00                                                       0.00                        FA
  7. Security Deposit-Oklahoma utilities                                                       180.00                       0.00                                                       0.00                        FA
  8. Personal injury claim-transvaginal mesh product (u)                                  50,000.00                    30,000.00                                                17,018.00                          FA


                                                                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                      $52,330.00                   $30,000.00                                               $17,018.00                        $0.00
                                                                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  10/15/2019: Notified of personal injury settlement; Request notice to file claims; App to hire Harris & Coffey filed (doc 24)
  10/30/2019: Order employing attorney entered (doc. 28)
  12/26/2019: Trustee filed objection to Debtor's claim of exemption in personal injury settlement (doc. 32)
  01/03/2020: NDR withdrawn
  01/16/2020: motion to compromise with Debtor filed (doc. 34)
  02/11/2020: Order entered granting motion to compromise; Objection to exempt property resolved (doc. 40)
  06/24/2020: Trustee is currently waiting to receive settlement from personal injury claim
  09/18/2020: Received settlement check
  10/01/2020: Attorney fee application filed (doc. 48)
  10/23/2020: Order granted re: attorney fees (doc. 51)
  11/19/2020: Request for court costs




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                            Page:    2
                                                           Case: 18-14388        Doc: 63         Filed: 04/21/21            Page: 7 of 10

Initial Projected Date of Final Report (TFR): 10/18/2021         Current Projected Date of Final Report (TFR): 10/18/2021                    Exhibit 8




    UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                  Page:           1
                                                          Case: 18-14388            Doc: 63           Filed: 04/21/21             Page: 8 of 10
                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 18-14388                                                                                             Trustee Name: KEVIN M. COFFEY                                             Exhibit 9
      Case Name: Melody Nakina Lewis                                                                                        Bank Name: Axos Bank
                                                                                                                  Account Number/CD#: XXXXXX1241
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX0467                                                                               Blanket Bond (per case limit): $7,478,000.00
For Period Ending: 04/07/2021                                                                              Separate Bond (if applicable):


       1                2                             3                                              4                                                      5                  6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction               Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                           ($)
   09/18/20             8         JLG BSC Qualified Settlement Fund         Settlement funds from personal                         1242-000                $17,018.00                               $17,018.00
                                                                            injury case
                                                                            This amount represents
                                                                            bankruptcy estates share. See
                                                                            Motion to compromise and
                                                                            Order (docs. 34 and 40)
   10/28/20           2001        KEVIN M. COFFEY                           payment of Attorney's fee-                             3110-000                                     $5,692.50           $11,325.50
                                  435 N WALKER AVE SUITE 202                Trustee's firm, per 10-28-20
                                  OKLAHOMA CITY, OK 73102                   Order [doc. 52]
   02/25/21           2002        Kevin M. Coffey                           Final distribution creditor                            2100-000                                     $2,451.80             $8,873.70
                                  435 N. Walker, Suite 202                  account # representing a
                                  Oklahoma City, Ok 73102                   payment of 100.00 % per court
                                                                            order.
   02/25/21           2003        Kevin M. Coffey                           Final distribution creditor                            2200-000                                        $310.30            $8,563.40
                                  435 N. Walker, Suite 202                  account # representing a
                                  Oklahoma City, Ok 73102                   payment of 100.00 % per court
                                                                            order.
   02/25/21           2004        Internal Revenue Service                  Final distribution to claim 5                          5800-000                                     $3,405.59             $5,157.81
                                  Po Box 7346                               creditor account # representing
                                  Philadelphia Pa 19101-7346                a payment of 100.00 % per
                                                                            court order.
   02/25/21           2005        Ian''s Enterprise, Llc                    Final distribution to claim 1                          7100-000                                        $834.69            $4,323.12
                                  9450 Sw Gemini Dr. #39525                 creditor account # representing
                                  Beaverton, Or 97008                       a payment of 2.17 % per court
                                                                            order.
   02/25/21           2006        Oklahoma Tax Commission                   Final distribution to claim 2                          7100-000                                        $233.80            $4,089.32
                                  General Counsel''s Office                 creditor account # representing
                                  100 N. Broadway Ave., Suite 1500          a payment of 2.17 % per court
                                  Oklahoma City, Ok 73102                   order.
   02/25/21           2007        Mercy Virtual Business Office             Final distribution to claim 3                          7100-000                                         $53.84            $4,035.48
                                  1730 E Portland St                        creditor account # representing
                                  Springfield, Mo 65804-1311                a payment of 2.17 % per court
                                                                            order.
   02/25/21           2008        Oklahoma Natural Gas                      Final distribution to claim 4                          7100-000                                         $13.15            $4,022.33
                                  4901 N. Santa Fe Ave.                     creditor account # representing
                                  Okc Ok 73118                              a payment of 2.17 % per court
                                                                            order.




                                                                                   Page Subtotals:                                                         $17,018.00          $12,995.67
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                  Page:           2
                                                           Case: 18-14388           Doc: 63           Filed: 04/21/21              Page: 9 of 10
                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 18-14388                                                                                               Trustee Name: KEVIN M. COFFEY                                           Exhibit 9
      Case Name: Melody Nakina Lewis                                                                                         Bank Name: Axos Bank
                                                                                                                    Account Number/CD#: XXXXXX1241
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0467                                                                              Blanket Bond (per case limit): $7,478,000.00
For Period Ending: 04/07/2021                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                           ($)
   02/25/21           2009        Internal Revenue Service                  Final distribution to claim 5                           7100-000                                    $3,933.78                 $88.55
                                  Po Box 7346                               creditor account # representing
                                  Philadelphia Pa 19101-7346                a payment of 2.17 % per court
                                                                            order.
   02/25/21           2010        Directv, Llc                              Final distribution to claim 6                           7100-000                                         $9.07                $79.48
                                  By American Infosource As Agent           creditor account # representing
                                  4515 N Santa Fe Ave                       a payment of 2.17 % per court
                                  Oklahoma City, Ok 73118                   order.
   02/25/21           2011        Atlas Acquisitions Llc                    Final distribution to claim 7                           7100-000                                        $48.15                $31.33
                                  294 Union St.                             creditor account # representing
                                  Hackensack, Nj 07601                      a payment of 2.17 % per court
                                                                            order.
   02/25/21           2012        Clerk, U.S. Bankruptcy Court              Remit to Court                                          7100-001                                         $1.52                $29.81

   02/25/21           2013        Oklahoma Gas And Electric                 Final distribution to claim 9                           7100-000                                        $29.81                 $0.00
                                  Po Box 321                                creditor account # representing
                                  Okc Ok 73101                              a payment of 2.17 % per court
                                                                            order.


                                                                                                              COLUMN TOTALS                               $17,018.00           $17,018.00
                                                                                                                    Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                              Subtotal                                    $17,018.00           $17,018.00
                                                                                                                    Less: Payments to Debtors                   $0.00                $0.00
                                                                                                              Net                                         $17,018.00           $17,018.00




                                                                                   Page Subtotals:                                                              $0.00           $4,022.33
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                         Page:     3
                                            Case: 18-14388             Doc: 63          Filed: 04/21/21       Page: 10 of 10


                                                                                                                                                                          Exhibit 9
                                                                                                 TOTAL OF ALL ACCOUNTS
                                                                                                                                                      NET            ACCOUNT
                                                                                                                  NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                              XXXXXX1241 - Checking                                                    $17,018.00               $17,018.00                $0.00
                                                                                                                       $17,018.00               $17,018.00                $0.00

                                                                                                                 (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                         transfers)            to debtors)
                                              Total Allocation Receipts:                             $0.00
                                              Total Net Deposits:                                $17,018.00
                                              Total Gross Receipts:                              $17,018.00




                                                                      Page Subtotals:                                                   $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 10)
